Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fraser Rowand (Reg. No. 53,870) on 1/19/2022.

The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
encoding a point cloud to generate a bitstream of compressed point cloud data, the point cloud including a set of points and being located within a volume recursively split into sub-volumes and containing the points of the point cloud, and wherein occupancy of sub-volumes of the volume is indicated using a bit sequence with each bit of the bit sequence indicating whether a respective sub-volume in a scan order within the volume contains at least one of the points in the set of points, wherein the encoding includes: 
determining a prediction for a current sub-volume, the prediction being based on a reference sub-volume containing one or more previously-coded points and wherein the prediction includes at least one predicted point within the current sub-volume;

encoding the predictor-copy coding mode flag in the bitstream.

2. (Currently Amended) The method claimed in claim 1, wherein a coding tree corresponds to the recursively split volume, and wherein the determining that the current sub-volume is to use a predictor-copy coding mode includes early termination of a current branch of the coding tree that includes a node corresponding to the current sub-volume by not coding the occupancy data for the current sub-volume.

6. (Currently Amended) A method, comprising: 
decoding a bitstream of compressed point cloud data to produce a reconstructed point cloud, the point cloud including a set of points and being located within a volume recursively split into sub-volumes and containing the points of the point cloud, and wherein occupancy of sub-volumes of the volume is indicated using a bit sequence with each bit of the bit sequence indicating whether a respective sub-volume in a scan order within the volume contains at least one of the points in the set of points, wherein the decoding includes: 
determining a prediction for a current sub-volume, the prediction being based on a reference sub-volume containing one or more previously-coded points, the prediction including at least one predicted point within the current sub-volume;
decoding a predictor-copy coding mode flag from the bitstream; and


7. (Currently Amended) The method claimed in claim 6, wherein a coding tree corresponds to the recursively split volume, and wherein the determining that the decoded predictor-copy coding mode flag indicates that predictor-copy coding mode is to be used includes early termination of a current branch of the coding tree that includes a node corresponding to the current sub-volume.

12. (Currently Amended) An encoder  comprising:
a processor;
memory; and
an encoding application containing instructions executable by the processor that, when executed, cause the processor to: 
encode a point cloud to generate a bitstream of compressed point cloud data, the point cloud including a set of points and being located within a volume recursively split into sub-volumes and containing the points of the point cloud, and wherein occupancy of sub-volumes of the volume is indicated using a bit sequence with each bit of the bit sequence indicating whether a respective sub-volume in a scan order within the volume contains at least one of the points in the set of points, wherein the instruction cause the processor to encode by causing the processor to:
determine a prediction for a current sub-volume, the prediction being based on a reference sub-volume containing one or more previously-coded points and wherein the prediction includes at least one predicted point within the current sub-volume;
determine that the current sub-volume is to use a predictor-copy coding mode and, in response, set a predictor-copy coding mode flag to 1, wherein the predictor-copy coding mode flag set to 1 signals that occupancy data for the current sub-volume will not be encoded and the at least one predicted point is to be copied and designated as at least one reconstructed point within the current sub-volume; and
encode the predictor-copy coding mode flag in the bitstream.

13. (Currently Amended) A decoder  comprising:
a processor;
memory; and
a decoding application containing instructions executable by the processor that, when executed, cause the processor to: 
decode a bitstream of compressed point cloud data to produce a reconstructed point cloud, the point cloud having a set of points and being located within a volume recursively split into sub-volumes and containing the points of the point cloud, and wherein occupancy of sub-volumes of the volume is indicated using a bit sequence with each bit of the bit sequence indicating whether a respective sub-volume in a scan order within the volume contains at least one of the points in the set of points, wherein the instruction cause the processor to decode by causing the processor to:
determine a prediction for a current sub-volume, the prediction being based on a reference sub-volume containing one or more previously-coded points, the prediction including at least one predicted point within the current sub-volume;
decode a predictor-copy coding mode flag from the bitstream; and
determine that the decoded predictor-copy coding mode flag indicates that predictor-copy coding mode is to be used and, in response, forego decoding of any further occupancy data for the current sub-volume and copy the at least one predicted point as at least one reconstructed point of the current sub-volume.
16. (Currently Amended) The encoder claimed in claim 12, wherein a coding tree corresponds to the recursively split volume, and the instructions, when executed, are to cause the processor, based on the determination that the current sub-volume is to use a predictor-copy coding mode, to terminate a current branch of the coding tree that includes a node corresponding to the current sub-volume by not coding the occupancy data for the current sub-volume.

18.  (Currently Amended) The decoder claimed in claim 13, wherein a coding tree corresponds to the recursively split volume, and wherein the instructions, when executed, are to cause the processor, based on the determination that the decoded predictor-copy coding mode flag indicates that predictor-copy coding mode is to be used, to terminate a current branch of the coding tree that includes a node corresponding to the current sub-volume.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Chou et al. (U.S. 2017/0347100) discloses octree point cloud compression ([0016]) which splits point cloud data of a volumetric element ([0051]) into sub-cubes (fig. 9) represented by bits ([0110]), and compressing a point cloud using inter-frame compression ([0060]). However, Chou does not disclose the encoding limitations above in conjunction with the remaining claim limitations of claims 1, 6, 12 and 13 above. 
	Young et al. (U.S. 9,754,405) discloses 3D voxel data arranged in a tree data structure with occupancy bits (Abstract) and copying tree nodes (col. 18, lines 61-63). However, Young does not disclose the encoding limitations above in conjunction with the remaining claim limitations of claims 1, 6, 12 and 13 above. 
	Chou et al. (U.S. 2017/0347120) discloses a motion-compensated compression of point cloud data ([0004] and Abstract). However, Chou does not disclose the encoding limitations above in conjunction with the remaining claim limitations of claims 1, 6, 12 and 13 above.
	Queiroz et al. (“Motion-Compensated Compression of Dynamic Voxelized Point Clouds”, 8 August 2017) discloses inter-frame color compression of point cloud (p. 3887, first paragraph) and replacing a block with a motion-compensated version of a block in a previous frame (Abstract). However, Queiroz does not disclose the encoding limitations above in conjunction with the remaining claim limitations of claims 1, 6, 12 and 13 above. 

	The prior art of record does not disclose the encoding limitations above in conjunction with the remaining claim limitations. These limitations are described in paragraphs [00117-00129] with corresponding figs. 14-16 of the Applicant’s Specification as filed. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482